UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under §240.14a-12 Magnum Hunter Resources Corporation (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Magnum Hunter Resources Corporation Notice of Annual Meeting of Stockholders to be held on October 27, 2010 and Proxy Statement Table of Contents Notice of Annual Meeting of Stockholders 3 PROXY STATEMENT 5 Questions and Answers 5 Proposal I – Classified Board 10 Proposal II – Election of Directors 12 Proposal III – Increase in Authorized Shares of Common Stock 15 Proposal IV – Increase in Authorized Shares of Preferred Stock 18 Proposal V – Approval of Stock Incentive Plan 20 Proposal VI – Ratification of Independent Public Registered Accounting Firm 27 Corporate Governance 29 Director Nomination Process 29 Director Independence 30 Boards’ Role in Risk Oversight 30 Board of Directors’ Leadership Structure 30 Code of Ethics and Ethics and Compliance Code 30 Stockholder Communications with the Board of Directors 31 Attendance at Meetings of Stockholders 31 Board Organization and Committees; Other Governance Provisions 31 Compensation of Executives 34 Executive Compensation Tables 37 Summary Compensation Tables 38 Compensation of Directors 39 Director Compensation Table 40 Beneficial Ownership Table 41 Section16(a) Beneficial Ownership Reporting Compliance 43 Householding of Annual Meeting Materials 44 Proposals for 2011 Annual Meeting 44 Annual Report to Stockholders 44 2 MAGNUM HUNTER RESOURCES CORPORATION 777 Post Oak Blvd, Suite 910 Houston, Texas 77056 (832)369-6986 Notice of Annual Meeting of Stockholders Dear Common Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Magnum Hunter Resources Corporation (the “Company”). This is your notice for the Annual Meeting. TIME AND DATE 3:00p.m.Central Time onOctober 27, 2010 PLACE The Omni Hotels & Resorts, Colonnad Ball Room, Four Riverway, Houston, Texas 77056 ITEMSOF BUSINESS Proposal I: Approve an amendment to the Company’s Bylaws for purposes of establishing a classified board of directors with fixed terms, whereby one-third of directors are elected annually. Proposal II: Elect the nine (9) director nominees named in the Proxy Statement.If Proposal I is approved, the directors elected to Class I would serve for a term until the 2011 Annual Meeting of Stockholders, the directors elected to Class II would serve for a term until the 2012 Annual Meeting of Stockholders, and the directors elected to Class III would serve for a term until the 2013 Annual Meeting of Stockholders; or, if Proposal I is not approved, all nine (9) directors would serve until the 2011 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified. Proposal III: Approve an amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Common Stock to One Hundred Fifty Million (150,000,000). Proposal IV: Approve an amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Preferred Stock to Fifty Million (50,000,000). Proposal V: Approve the Magnum Hunter Resources Corporation Stock Incentive Plan, an amendment and restatement of the Company’s 2006 Stock Incentive Plan, as described in the attached Proxy Statement. Proposal VI: Ratify the appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. Conduct any other business as may properly come before the Annual Meeting. RECORD DATE The Company’s Board of Directors has fixed the close of business on September 2, 2010 as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement thereof. PROXY VOTING Each share of Common Stock entitles the holder to one vote.If you are a registered holder of our Common Stock, you may vote either by attending the Annual Meeting or by proxy.If you are not a registered holder of our Common Stock, but instead hold your shares in “street name” through a bank, broker or other nominee, please follow the instructions from your bank, broker or other nominee describing how to vote your shares.For specific voting information, please see the Questions and Answers beginning on page 5of the Proxy Statement that follows. Even if you plan to attend the Annual Meeting, please sign, date and return the enclosed proxy card for registered holders of our Common Stock or submit your proxy using the telephone procedures described on your proxy card as promptly as possible. By Order of the Board of Directors, Gary C. Evans Chairman of the Board and Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be Held October 27, 2010 The proxy statement and annual report to stockholders are available at: www.magnumhunterresources.com 3 MAGNUM HUNTER RESOURCES CORPORATION 777 Post Oak Blvd, Suite 910 Houston, Texas 77056 (832)369-6986 Notice of Annual Meeting of Stockholders Dear Preferred Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Magnum Hunter Resources Corporation (the “Company”). This is your notice for the Annual Meeting. TIME AND DATE 3:00 p.m.Central Time on October 27, 2010 PLACE The Omni Hotels & Resorts, Colonnad Ball Room, Four Riverway, Houston, Texas 77056 ITEMSOF BUSINESS Proposal IV: Approve an amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Preferred Stock to Fifty Million (50,000,000). Conduct any other business as may properly come before the Annual Meeting. RECORD DATE The Company’s Board of Directors has fixed the close of business on September 2, 2010 as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement thereof. PROXY VOTING Each share of Preferred Stock entitles the holder to one vote.If you are a registered holder of our Preferred Stock, you may vote on Proposal IV either by attending the Annual Meeting or by proxy.If you are not a registered holder of our Preferred Stock, but instead hold your shares in “street name” through a bank, broker or other nominee, please follow the instructions from your bank, broker or other nominee describing how to vote your shares.For specific voting information, please see the Questions and Answers beginning on page 5 of the Proxy Statement that follows. Even if you plan to attend the Annual Meeting, please sign, date and return the enclosed proxy card for registered holders of our Preferred Stock or submit your proxy using the telephone procedures described on the proxy card as promptly as possible. By Order of the Board of Directors, Gary C. Evans Chairman of the Board and Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be Held October 27, 2010 The proxy statement and annual report to stockholders are available at: www.magnumhunterresources.com 4 MAGNUM HUNTER RESOURCES CORPORATION 777 Post Oak Blvd, Suite 910 Houston, Texas 77056 (832)369-6986 Proxy Statement Annual Meeting of Stockholders We are furnishing this Proxy Statement to you on behalf of the Board of Directors (the “Board” or “Board of Directors”) of Magnum Hunter Resources Corporation, a Delaware corporation (the “Company” or “Magnum Hunter”), to solicit proxies for use at our 2010 Annual Meeting of Stockholders (the “Annual Meeting”) or any adjournment or postponement thereof.The Annual Meeting is scheduled to be held on October 27, 2010 atThe Omni Hotels & Resorts, Colonnad Ball Room, Four Riverway, Houston, Texas 77056 at 3:00 p.m., local time. This Proxy Statement is datedSeptember 3, 2010.We are first mailing this Proxy Statement and the enclosed proxy card(s) on or about September 14, 2010. QUESTIONS AND ANSWERS When and where will the Annual Meeting be held? The Annual Meeting is scheduled to be held on October 27, 2010 at The Omni Hotels & Resorts, Colonnad Ball Room, Four Riverway, Houston, Texas 77056 at 3:30 p.m., local time. What matters will be voted on at the Annual Meeting? Holders of our Common Stock are being asked to vote on the following matters, and holders of our Preferred Stock are being asked to vote on Proposal IV: Proposal I: The approval of an amendment to the Company’s Bylaws for purposes of establishing a classified board of directors with fixed terms, whereby one-third of directors are elected annually; Proposal II: The election of nine (9) directors nominated by the Board.If Proposal I is approved, the directors elected to Class I would serve for a term until the 2011 Annual Meeting of Stockholders, the directors elected to Class II would serve for a term until the 2012 Annual Meeting of Stockholders, and the directors elected to Class III would serve for a term until the 2013 Annual Meeting of Stockholders; or, if Proposal I is not approved, all nine (9) directors would serve until the 2011 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified; Proposal III: The approval of an amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Common Stock to One Hundred Fifty Million (150,000,000); Proposal IV: The approval of an amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Preferred Stock to Fifty Million (50,000,000); Proposal V: The approval of the Magnum Hunter Resources Corporation Stock Incentive Plan, an amendment and restatement of the Company’s 2006 Stock Incentive Plan, as described in this Proxy Statement; and Proposal VI: The ratification of the appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. 5 Who is entitled to vote at the Annual Meeting? Our Board has set September 2, 2010 as the record date for the Annual Meeting (the “Record Date”).Holders of shares of Common Stock recorded in our stock register as of the close of business on the Record Date will be entitled to notice of and to vote on each of the proposals at the Annual Meeting or any postponement or adjournment thereof.Holders of shares of Preferred Stock recorded in our stock register as of the close of business on the Record Date will be entitled to notice of and to vote on Proposal IV at the Annual Meeting or any postponement or adjournment thereof.A list of such stockholders, arranged in alphabetical order and showing the address of and the number of shares registered in the name of each such stockholder, will be available for examination by any stockholder for any proper purpose relating to the Annual Meeting during ordinary business hours for a period of at least ten days prior to the Annual Meeting at the principal offices of the Company located at777 Post Oak Boulevard, Suite 910, Houston, Texas 77056.As of the Record Date, there were 68,067,509shares of our Common Stock and 862,604 shares of our Preferred Stock outstanding.All such outstanding shares of Preferred Stock consisted of shares of our 10.25% Series C Cumulative Perpetual Preferred Stock. How many votes do I have? Each common stockholder is entitled to one vote for each share of our Common Stock held as of the Record Date.Each holder of Preferred Stock is entitled to one vote for each share of our Preferred Stock held as of the Record Date. What constitutes a quorum? In order to carry on the business of the Annual Meeting, we must have a quorum. This means at least a majority of the shares of common stock outstanding as of the Record Date must be represented at the Annual Meeting, either by proxy or in person.Since Proposal IV also requires approval by the holders of our Preferred Stock, there must also be at least a majority of the shares of Preferred Stock outstanding as of the Record Date represented either by proxy or in person at the Annual Meeting in order to approve such proposal.Abstentions and broker non-votes, which are described in more detail below, are counted as shares present at the Annual Meeting for purposes of determining whether a quorum exists. Shares of capital stock owned by Magnum Hunter are not voted and do not count for this purpose. What is the difference between holding shares as a “registered stockholder” and as a “beneficial owner”? Registered Stockholder:A registered stockholder holds shares registered directly in his name with the Company’s transfer agent.As a registered stockholder, you have the right to grant your voting proxy directly to the Company or to vote in person at the Annual Meeting. Beneficial Owners:If your shares are held through a bank, broker or other nominee, you are the “beneficial owner” of shares held in “street name”, and these proxy materials are being forwarded to you by your bank, broker or other nominee which is considered, with respect to those shares, the stockholder of record.As the beneficial owner, you have the right to direct your bank, broker or other nominee on how to vote by completing the instructions provided to you by your bank, broker or other nominee.However, since you are not a registered stockholder, you may not vote these shares in person at the Annual Meeting unless you obtain a valid proxy from your bank, broker or other nominee (who is a registered stockholder), giving you the right to vote the shares. 6 What is a broker non-vote? Generally, a broker non-vote occurs when a bank, broker or other nominee that holds shares in “street name” for customers is precluded from exercising voting discretion on a particular proposal because (1) the beneficial owner has not instructed the bank, broker or other nominee how to vote, and (2) the bank, broker or other nominee lacks discretionary voting power to vote such shares.A bank, broker or other nominee does not have discretionary voting power with respect to the approval of “non-routine” matters absent specific voting instructions from the beneficial owners of such shares. Under applicable rules, Proposals I, II, III, IV, and V are considered “non-routine” matters which banks, brokers and other nominees are not allowed to vote unless they have received voting instructions from the beneficial owners of such shares.The proposal to ratify the appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 (Proposal VI) is considered a routine matter on which banks, brokers and other nominees may vote in their discretion on behalf of beneficial owners who have not provided voting instructions.Your bank, broker or other nominee will send you instructions on how you can instruct them to vote on Proposal VI.If you do not provide voting instructions, your bank, broker or other nominee will have discretionary authority to vote your shares with respect to Proposal VI. What vote is required to approve each of the proposals? Proposal I: The approval of the amendment to the Company’s Bylaws for purposes of establishing a classified board of directors with fixed terms, whereby one-third of directors are elected annually requires the affirmative “FOR” vote of a majority of the shares of our Common Stock present in person or represented by proxy at the Annual Meeting. Abstentions and broker non-votes will be counted toward a quorum and considered shares present in person or by proxy and entitled to vote.Accordingly, abstentions and broker non-votes will have the effect of a vote “AGAINST” this proposal. Proposal II: The election of each of the directors requires the affirmative “FOR” vote of a plurality of the shares of our Common Stock cast at the Annual Meeting .You may vote “FOR” or “WITHHELD” with respect to election of directors.As the election of directors is a non-routine matter under applicable rules, your bank, broker or other nominee cannot vote without instructions from you.Therefore, although there may be broker non-votes on this proposal, only votes “FOR” or “WITHHELD” are counted in determining whether a plurality has been cast in favor of a director.Broker non-votes, if any, will not affect the outcome on the election of directors. Proposal III: The approval of the amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Common Stock to One Hundred Fifty Million (150,000,000) requires the affirmative vote of the holders of a majority of the outstanding shares of our Common Stock as of the Record Date.As a result, abstentions and broker non-votes will have the effect of a vote “AGAINST” this proposal. Proposal IV: The approval of the amendment to the Company’s Certificate of Incorporation that will increase the Company’s authorized number of shares of Preferred Stock to Fifty Million (50,000,000) requires the affirmative vote of both: (i) the holders of a majority of the outstanding shares of our Common Stock as of the Record Date; and (ii) the holders of a majority of the outstanding shares our 10.25% Series C Cumulative Perpetual Preferred Stock as of the Record Date.As a result, abstentions and broker non-votes will have the effect of a vote “AGAINST” this proposal. Proposal V: The approval of the Magnum Hunter Resources Corporation Stock Incentive Plan, an amendment and restatement of the Company’s 2006 Stock Incentive Plan, as described in this Proxy Statement, requires the affirmative “FOR” vote of a majority of the votes cast at the Annual Meeting under the NYSE Amex Rules.However, our Bylaws provide that this proposal must be approved by not less than a majority of the shares of our Common Stock present in person or represented by proxy at the Annual Meeting. Abstentions and broker non-votes will be counted toward a quorum and considered shares present in person or by proxy and entitled to vote.An abstention is a vote cast under current NYSE Amex Rules, and, as a result, abstentions will have the effect of a vote “AGAINST” this proposal.A broker non-vote, however, is not a vote cast under current NYSE Amex Rules, and, as a result will have no effect on the outcome of this proposal for purposes of such rules, but will have the effect of a vote “AGAINST” this proposal under our above-described Bylaws voting standard. 7 Proposal VI: The ratification of the appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 requires the affirmative “FOR” vote of a majority of the shares of our Common Stock present in person or represented by proxy at the Annual Meeting. Abstentions and broker non-votes will be counted toward a quorum and considered shares present in person or by proxy and entitled to vote.Accordingly, abstentions and broker non-votes will have the effect of a vote “AGAINST” this proposal, however banks, brokers and other nominees have discretionary authority to vote on the ratification of an independent registered public accounting firm, so no broker non-votes are expected to exist in connection with this proposal. How does the Board recommend I vote on the proposals? A description of each item to be voted on and the Board’s recommendations are set forth in this Proxy Statement. In summary, the Board and, with respect to the ratification of the independent auditors, the Audit Committee, unanimously recommends that you vote your shares as follows: ● FOR the approval of an amendment to the Company’s Bylaws establishing a classified structure of our Board of Directors with fixed terms, whereby one-third of the directors are elected annually; ● FOR the election of nine (9) directors nominated by the Board.If Proposal I is approved, the directors elected to Class I would serve for a term until the 2011 Annual Meeting of Stockholders, the directors elected to Class II would serve for a term until the 2012 Annual Meeting of Stockholders, and the directors elected to Class III would serve for a term until the 2013 Annual Meeting of Stockholders; or, if Proposal I is not approved, all nine (9) directors would serve until the 2011 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified; ● FOR the approval of an amendment to the Company’s Certificate of Incorporation increasing the authorized number of shares of Common Stock to One Hundred Fifty Million (150,000,000); ● FOR the approval of an amendment to the Company’s Certificate of Incorporation increasing the authorized number of shares of Preferred Stock to Fifty Million (50,000,000); ● FOR the approval of the Magnum Hunter Resources Corporation Stock Incentive Plan, an amendment and restatement of the Company’s 2006 Stock Incentive Plan, as described in this Proxy Statement; and ● FOR the ratification of the appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. How do I cast my vote? Your vote is very important. If you are a registered holder of our Common Stock or a registered holder of our Preferred Stock, you may vote in person at the Annual Meeting.If you are both a registered holder of our Common Stock and a registered holder of our Preferred Stock, you will receive two separate proxy cards in this Proxy Statement, one for registered holders of our Common Stock and one for registered holders of our Preferred Stock.If you are a registered holder of our Common Stock or a registered holder of our Preferred Stock but not both, you received in this Proxy Statement the proxy card for holders of our Common Stock or holders of our Preferred Stock, as applicable.If you wish to vote by proxy you should return each proxy card enclosed in this Proxy Statement.To ensure that your shares are represented at the Annual Meeting, you are recommended to vote promptly by proxy by taking any of the following steps, even if you plan to attend the Annual Meeting in person: By Mail: Mark your vote, sign and date your proxy card(s) and return it in the pre-addressed postage-paid envelope provided.If you received more than one proxy card (which means that you either have shares in more than one account or you are registered holder of our Common Stock and a registered holder of our Preferred Stock), you must mark, sign, date and return each proxy card or use an alternative voting method.Any proxy card mailed must actually be received prior to the Annual Meeting; or By telephone: Call the toll-free telephone number shown on your proxy card and follow the instructions. 8 If you vote by telephone, your voting instructions must be received by 11:59 p.m., Central Daylight Savings Time, on October 26, 2010. If you are not a registered stockholder, but instead hold your shares in “street name” through a bank, broker or other nominee, please follow the instructions from your bank, broker or other nominee describing how to vote your shares. How will my proxy be voted? All properly executed proxies, unless revoked as described below, will be voted at the Annual Meeting or any adjournments or postponements thereof in accordance with your directions on the proxy.With respect to the election of directors, you may vote “FOR” all nominees, withhold your vote for all nominees, or withhold your vote as to one or more specific nominees.If a properly executed proxy does not provide instructions, the shares of Common Stock (or Preferred Stock in the case of Proposal IV) represented by your proxy will be voted in accordance with the Board’s recommendations for each proposal and at the discretion of the proxy holders with regard to any other matter that is properly presented at the Annual Meeting. Can I revoke my proxy? Yes. If you hold your shares as the registered stockholder, you may revoke your proxy at any time prior to the vote at the Annual Meeting by: (i) delivering a written notice revoking your proxy to Mr. David Lipp, Assistant Corporate Secretary, at Magnum Hunter’s address shown above; (ii) delivering a new proxy bearing a date after the date of the proxy being revoked; (iii) voting later by telephone (prior to 11:59 p.m., Central Daylight Savings Time on October 26, 2010), if you previously voted by telephone or by proxy; or (iv) voting in person at the Annual Meeting. Attending the Annual Meeting alone will not revoke your proxy. If you are not a registered stockholder, but instead hold your shares in “street name” through a bank, broker or other nominee, the above-described options for revoking your proxy do not apply.Instead, you will need to follow the instructions provided to you by your bank, broker or other nominee in order to revoke your proxy and submit new voting instructions. Do I need a ticket to attend the meeting? Proof of identification and proof of ownership of our Common Stock or Preferred Stock are needed for you to be admitted to the Annual Meeting. If you plan to attend the Annual Meeting and your shares are held in “street name” through a bank, broker or other nominee, you will need to provide proof of ownership. Examples of proof of ownership include a recent brokerage statement or letter from your bank, broker or other nominee. Where can I find the voting results of the Annual Meeting? The preliminary voting results will be announced at the Annual Meeting.The Company will publish final voting results of the Annual Meeting in a Current Report on Form 8-K within four (4) business days after the Annual Meeting. Who is soliciting this proxy? Who will bear the cost? The Board is soliciting this proxy.We will bear the cost of the solicitation.In addition to the use of mail, our directors, officers and employees, without additional compensation, may solicit proxies by personal interview, telephone, telegram, electronic mail or otherwise.We may also make arrangements with brokerage firms and other custodians, nominees and fiduciaries for the forwarding of soliciting material to the beneficial owners of Common Stock and Preferred Stock held of record by those owners.We will reimburse those brokers, custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses incurred in connection with that service. 9 PROPOSAL I – APPROVAL OF AN AMENDMENT TO THE COMPANY’S BYLAWS FOR PURPOSES OF ESTABLISHING A CLASSIFIED BOARD OF DIRECTORS The Company’s Board of Directors has approved and recommended that the stockholders of the Company approve an amendment to the Company’s Bylaws to provide for the classification of the Board of Directors into three (3) classes of directors with staggered terms of office. At present, the Company’s Board of Directors is comprised of a single class of nine (9) directors, all of whom are elected at each Annual Meeting of Stockholders. Delaware law permits the Company to amend its Bylaws to provide for a classified board of directors. The proposed classified board amendment to the Company’s Bylaws would provide that directors will be classified into three (3) classes, as nearly equal in number as possible. One class would hold office initially for a term expiring at the 2011 Annual Meeting of Stockholders; a second class would hold office initially for a term expiring at the 2012 Annual Meeting of Stockholders; and a third class would hold office initially for a term expiring at the 2013 Annual Meeting of Stockholders. At each Annual Meeting following this initial classification and election, the successors to the class of directors whose terms expire at that meeting would be elected for a term of office to expire at the third succeeding Annual Meeting of Stockholders after their election, and until their successors have been duly elected and qualified. Directors chosen to fill vacancies on the classified board would hold office for the remainder of the term of the class of directors in which the vacancy occurred and until each such director’s successor is duly elected and qualified. Members in each class would be elected at the Annual Meeting. Directors initially elected in Class I, i.e. Messrs. W. Hall, Bynum and Bailes, would serve until the 2011 Annual Meeting of Stockholders; directors initially elected in Class II, i.e. Messrs. Ormand, Pfeifer and Swanson, would serve until the 2012 Annual Meeting of Stockholders; and directors initially elected in Class III, i.e. Messrs. Evans, G. Hall and McClaugherty, would serve until the 2013 Annual Meeting of Stockholders. See Proposal II – Election of Directors for information regarding the nominees for directors and the composition of each class of directors if this proposal is adopted by the stockholders. If this proposal is not approved, the nine (9) director nominees, if elected, will serve a one-year term until the 2011 Annual Meeting of Stockholders and until their successors are duly elected and qualified. Stockholders should be aware that the proposed classified board will extend the time required to effect a change in control of the Board of Directors and may discourage hostile takeover bids for the Company. If the Company implements a classified board of directors, it will take at least three (3) Annual Meetings for a majority of stockholders to make a complete change in composition of the Board of Directors because only one-third of the directors will be elected at each Annual Meeting. Advantages The Board of Directors has observed that certain tactics, including the accumulation of substantial stock positions as a prelude to an attempted takeover or significant corporate restructuring, have become relatively common in corporate takeover practice. The Board of Directors is of the opinion that such tactics can be highly disruptive to a company and can result in dissimilar treatment of a company’s stockholders. The Board of Directors believes that the classified board proposal will assist the Board of Directors in protecting the interests of the Company’s stockholders in the event of an unsolicited offer to acquire control of the Company. The classified board proposal is also designed to assure continuity and stability in the Board of Directors’ leadership and policies. Although the Board may review other possible anti-takeover programs, with the exception of the proposed increase in the Company’s authorized Common Stock and Preferred Stock as described in Proposals III and IV, the Board has no present intention of proposing additional amendments to the Certificate of Incorporation or Bylaws that would affect the ability of a third party to implement a change in control of the Company. 10 Disadvantages Because of the additional time required to implement a change in control of the Board of Directors, the classified board proposal will tend to perpetuate present management. In addition, because this proposal will increase the amount of time required for a takeover bidder to obtain control of the Company without the cooperation of the Board of Directors, even if the takeover bidder were to acquire a majority of the Company’s outstanding stock, it will tend to discourage certain tender offers, including some tender offers that stockholders may feel would be in their best interests. However, this proposal is not intended as a takeover-resistive measure in response to a specific threat. This proposal will also make it more difficult for the Company’s stockholders to change the composition of the Board of Directors even if the stockholders believe that such a change would be desirable. Proposed Amendment to Bylaws The proposed amendment to the Company’s Bylaws is as follows: The entire paragraph entitled “Section 3.2. Number and Term of Office” in “Article III – Board of Directors” in the Bylaws shall be deleted in its entirety and shall be replaced with the following: “The number of directors of the Corporation shall be no less than one or such other minimum number as is required by law. The directors shall be divided into three (3) classes designated as Class I, Class II, and Class III, respectively. At any meeting of stockholders at which Directors are to be elected, the number of Directors elected may not exceed the greatest number of Directors then in office in any class of Directors. The Directors first appointed to Class I will hold office for a term expiring at the annual meeting of stockholders to be held in 2011; the Directors first appointed to Class II will hold office for a term expiring at the annual meeting of stockholders to be held in 2012; and the Directors first appointed to Class III will hold office for a term expiring at the annual meeting of stockholders to be held in 2013, with the members of each class to hold office until their successors are duly elected and qualified.At each subsequent annual meeting of the stockholders of the Corporation, the successors to the class of Directors whose term expires at that meeting of stockholders will be elected to hold office for a term expiring at the annual meeting of stockholders held in the third year following the year of their election.” The entire paragraph entitled“Section 3.3. Election of Directors” in “Article III – Board of Directors” in the Bylaws shall be deleted in its entirety and shall be replaced with the following: “At each annual meeting of the stockholders of the corporation, the successors to the class of Directors whose term expires at that meeting of stockholders will be elected by plurality vote of all votes cast at such meeting to hold office for a term expiring at the annual meeting of stockholders held in the third year following the year of their election. Directors may be elected by the stockholders only at an annual meeting of stockholders.” Required Vote The approval of the amendment to the Company’s Bylaws for purposes of establishing a classified board of directors with fixed terms, whereby one-third of directors are elected annually, requires the affirmative “FOR” vote of a majority of the shares of our Common Stock present in person or represented by proxy at the Annual Meeting. Abstentions and broker non-votes will be counted toward a quorum and considered shares present in person or by proxy and entitled to vote.Accordingly, abstentions and broker non-votes will have the effect of a vote “AGAINST” this proposal. Board Recommendation THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR APPROVAL OF THE PROPOSED AMENDMENT TO THE COMPANY’S BYLAWS TO CREATE A CLASSIFIED BOARD OF DIRECTORS. 11 PROPOSAL II – ELECTION OF DIRECTORS As set forth above (see, Proposal I), the Board of Directors is proposing to stagger the terms of the directors of the Company by classifying the Board into three separate classes. One class would hold office initially for a term expiring at the 2011 Annual Meeting of Stockholders; a second class would hold office initially for a term expiring at the 2012 Annual Meeting of Stockholders; and a third class would hold office initially for a term expiring at the 2013 Annual Meeting of Stockholders. At each Annual Meeting of Stockholders following this initial classification and election, the successors to the class of directors whose terms expire at that meeting would be elected for a term of office to expire at the third succeeding Annual Meeting of Stockholders after their election, and until their successors have been duly elected and qualified. Directors chosen to fill vacancies on the classified board would hold office for the remainder of the term of the class of directors in which the vacancy occurred and until such director’s successor is elected and qualified. Vacancies on the Board of Directors may be filled by persons elected by a majority of the total number of directors then in office. If Proposal I is not approved, the nine (9) director nominees, if elected, will serve a one-year term until the 2011 Annual Meeting of Stockholders and until their successors are duly elected and qualified. If any nominee becomes unable or unwilling to stand for election, which is not currently anticipated, the Board of Directors can name a substitute nominee, and the shares represented by proxies will be voted for the substitute nominee pursuant to discretionary authority, unless withheld. Information About Directors Upon recommendation of the Compensation and Nominating Committee, the Board nominated incumbent directors Wayne P. Hall, Brad Bynum, J. Raleigh Bailes, Sr., Ronald D. Ormand, Stephen A. Pfeifer, Jeff Swanson, Gary C. Evans, Gary L. Hall, and Joe L. McClaugherty to be re-elected by our stockholders entitled to vote at the Annual Meeting. Under the terms of his employment agreement, Mr. Evans is entitled to nominate one member to the Board of Directors. He nominated Jeff Swanson whose nomination was unanimously approved by the Board. All of the director nominees have each indicated a willingness to serve as a director if elected.Listed below are the biographies of the director nominees of the Company. The biographies include information regarding each individual’s service as a director of the Company, business experience, director positions at public companies held currently or at any time during the last five years, and the experiences, qualifications, attributes or skills that caused the Company’s Board of Directors to determine that the person should serve as a director for the Company.The current terms of the directors are scheduled to expire at the Annual Meeting. Nominees for Directors If Proposal I is approved, the directors elected to Class I would serve for a term until the 2011 Annual Meeting of Stockholders, the directors elected to Class II would serve for a term until the 2012 Annual Meeting of Stockholders, and the directors elected to Class III would serve for a term until the 2013 Annual Meeting of Stockholders; or, if Proposal I is not approved, all nine (9) director nominees, if elected, would serve until the 2011 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified.The director nominees for election at the Annual Meeting are listed below. Board Recommendation THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR THE ELECTION OF EACH OF THE BOARD’S NINE DIRECTOR NOMINEES LISTED BELOW. 12 Class I Class I – Term Expiring at 2011 Annual Meeting Wayne P. Hall, age 62, has been a director of the Company since 2005. Mr. Hall served as our Chairman of the Board and our Chief Executive Officer from April 1, 2005 until May 23, 2009. Mr. Hall was appointed Vice Chairman of the Board on May 23, 2009.Between January 2004 and April 2005, Mr. Hall managed his family investments in securities and oil and gas interests. From January 2002 until January 2004, Mr. Hall served as senior advisor to Energy Partners, Ltd., an oil and gas exploration and production company. Mr. Hall served as President and Director of Hall-Houston Oil Company, a privately-owned exploration and production concern he co-founded, from October 1983 until January 2002.Mr. Wayne Hall is the brother of Mr. Gary Hall, who is also a director. Mr. Hall’s industry experience and familiarity with the Company were taken into consideration during the nomination process. Brad Bynum, age 40, has served as a member of our Board since March 1, 2006. Mr. Bynum is currently Chief Financial Officer of Hall-Houston Exploration Partners, L.L.C., a privately-held oil and gas exploration and development company, a position he has held since February 2005. Between 1997 and February 2005, Mr. Bynum was employed at Merrill Lynch Pierce Fenner & Smith, most recently as a Director of Investment Banking in Merrill Lynch’s Global Energy and Power Investment Banking Group, in Houston, Texas. Mr. Bynum’s industry experience, industry and investment banking contacts, and financial expertise were taken into consideration during the nomination process. J. Raleigh Bailes, Sr., age 61, has served as a member of our Board since March 1, 2006. Mr. Bailes has been a partner of Bailes, Bates & Associates, LLP, a tax and accounting firm, since March 2003. Between November 1999 and March 2003, Mr. Bailes owned and managed J. Raleigh Bailes, CPA, a tax and accounting firm. Mr. Bailes is admitted to practice before the U.S. Tax Court and is licensed by the State of Texas as a certified public accountant. The Company’s anticipated status as an “accelerated filer” under applicable Securities and Exchange Commission rules and its increased subjectivity to Sarbanes-Oxley Act compliance were factors taken into account by the Board in determining that Mr. Bailes’ tax, accounting and industry experience would benefit the Company. Class II Class II – Term Expiring at 2012 Annual Meeting (unless Proposal I is not approved) Ronald D. Ormand, age 52, has served as a director of the Company since 2009. Mr. Ormand was appointed as Chief Financial Officer and Executive Vice President on May 22, 2009 and as a Director on May 23, 2009. Mr. Ormand was a member of the Board of Directors of Tremisis Energy Acquisition Corporation II, a NYSE Amex listed special purpose acquisition corporation, and served as President and Chief Financial Officer of Tremisis from November 2007 to March 2009.Mr. Ormand currently serves on the Board of Directors of GreenHunter Energy, Inc. Mr. Ormand has over twenty-five years of investment and commercial banking experience in the energy industry.From April 2005 to October 2007, he served as a Managing Director with West LB, where he served as Head of the North American Oil and Gas Investment Banking Group. From 1988 until December 2004, Mr. Ormand was with CIBC World Markets and Oppenheimer & Co., which CIBC acquired in 1997.From 1997 to 2004, Mr. Ormand served as Managing Director and Head of CIBC World Markets’ U.S. Oil and Gas Investment Banking Group and a member of the firm’s Investment Banking Management Committee.Prior to joining CIBC World Markets in 1988, Mr. Ormand worked in various investment banking positions. Mr. Ormand received a B.A. and an M.B.A. from the University of California at Los Angeles and attended Cambridge University in Cambridge, England where he studied Economics. In particular, the Board believes Mr. Ormand’s extensive investment banking and commercial banking experience and related industry contacts will facilitate the Company’s possible acquisition and financing activities. 13 Steven A. Pfeifer, age 47, has served as a member of our Board since May 5, 2006. Since January 2005, Mr. Pfeifer has served as the Managing Member of P.O. & G. Resources - Texas, LLC, a privately held oil and gas exploration and production company. From September 1999 to September 2004, Mr. Pfeifer was employed as an oil and gas analyst by Merrill Lynch Pierce Fenner & Smith, most recently as First Vice President in charge of Merrill Lynch’s Global Energy Research team. From October 2004 to December 2004, Mr. Pfeifer managed his family investments. Mr. Pfeifer’s industry experience, financial expertise and technical background were taken into consideration during the nomination process. Jeff Swanson, age 54, has served as a director of the Company since 2009. Mr. Swanson currently serves as the President and Chief Executive Officer of two privately held companies, GrailQuest Corp. and Durango Resources Corp. He has been actively engaged in the exploration and production sectors of the oil and gas industry for over 30 years. Mr. Swanson co-founded Stratamodel, Inc., the first commercially available 3-D geocellular technology which today is a standard workflow tool in the oil and gas industry. He is co-author of two patents including ReservoirGrail, an increasingly used reservoir volumetric material balancing simulator. Mr. Swanson received his B.B.A. from Southern Methodist University and is a member of the Society of Petroleum Engineers (SPE), Association of Petroleum Geologists (AAPG), Houston Geological Society (HGS), Independent Petroleum Association of America (IPAA) and the National Stripper Well Association (NSWA). He is an individual trustee of TEL Offshore Trust (NasdaqCM: TELOZ). Mr. Swanson is a published author on several papers and articles regarding various technologies and methodologies used for enhancing and increasing the value of mature oil and gas fields. In nominating Mr. Swanson, the Board took into account both Mr. Swanson’s experience as a chief executive officer and his oil and gas industry expertise, particularly his technical expertise with respect to oilfield and reserve estimation technology. Class III Class III – Terms Expiring at 2013 Annual Meeting (unless Proposal I is not approved) Gary C. Evans, age 54, has served as a director of the Company since 2009. Mr. Evans was appointed Chief Executive Officer of the Company on May 22, 2009 and our Chairman of the Board on May 23, 2009. Mr. Evans founded and served as the Chairman and Chief Executive Officer of Magnum Hunter Resources, Inc.(MHRI), a NYSE listed company unrelated to the Company, for twenty years before selling MHRI to Cimarex Energy for approximately $2.2 billion in June 2005.In 2005, Mr. Evans formed Wind Energy, LLC, a renewable energy company which was subsequently acquired in December 2006 by GreenHunter Energy, Inc., a NYSE Amex listed renewable energy company focusing on biodiesel, wind and biomass power.Mr. Evans has served as Chairman and Chief Executive Officer of GreenHunter Energy, Inc. since December 2006. Mr. Evans serves as an Individual Trustee of TEL Offshore Trust, a NASDAQ listed oil and gas trust, and is the Lead Director of Novavax Inc., a NASDAQ listed clinical-stage vaccine biotechnology company.Mr. Evans was recognized by Ernst and Young as the Southwest Area 2004 Entrepreneur of the Year for the Energy Sector and was subsequently inducted into the World Hall of Fame for Ernst & Young Entrepreneurs. In nominating Mr. Evans, the Board concluded the Company would benefit from Mr. Evans’ extensive oil and gas industry expertise; his expertise as a chief executive officer with publicly held energy companies; and his industry, investment banking and commercial lending contacts. 14 Gary L. Hall, age 61, has served as a member of our Board since March 1, 2006. Hr. Hall is currently President of Hall-Houston Exploration Partners, L.L.C., an oil and gas exploration and production company, a position he has held since December 2004. Between March 2004 and December 2004, Mr. Hall managed his family investments. Between January 2002 and March 2004, Mr. Hall was Vice Chairman of the Board of Directors of Energy Partners Ltd., an oil and gas exploration and production company. From 1983 to January 2002, Mr. Hall was the Chairman and Chief Executive Officer of Hall-Houston Oil Company, an oil and gas exploration and production company. Mr. Gary Hall is the brother of our Vice Chairman of the Board, Mr. Wayne Hall. Mr. Hall’s industry experience, familiarity with the Company and technical expertise were taken into consideration during the nomination process. Joe L. McClaugherty, age 59, has served as a member of our Board since April 13, 2006. For the past fifteen years, Mr. McClaugherty has been a Senior Partner of McClaugherty & Silver, P.C., a full service firm engaged in the practice of civil law located in Santa Fe, New Mexico. Mr. McClaugherty is admitted to the state bars of New Mexico, Texas and Colorado. In nominating Mr. McClaugherty, the Board considered his approximately 34 years of legal experience in a broad-based civil practice as well as his extensive experience on boards of both international and domestic companies. Required Vote The election of each of the directors requires the affirmative “FOR” vote of a plurality of the shares of our Common Stock cast at the Annual Meeting .You may vote “FOR” or “WITHHELD” with respect to election of directors.As the election of directors is a non-routine matter under applicable rules, your bank, broker or other nominee cannot vote without instructions from you.Therefore, although there may be broker non-votes on this proposal, only votes “FOR” or “WITHHELD” are counted in determining whether a plurality has been cast in favor of a director.Broker non-votes, if any, will not affect the outcome on the election of directors. Board Recommendation THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR EACH OF THE FOREGOING DIRECTOR NOMINEES. PROPOSAL III – Approve an Amendment to Certificate of Incorporation to Increase the Company’s Authorized Number of Shares of Common Stock to One Hundred Fifty Million (150,000,000) Background: Our Restated Certificate of Incorporation (the “Certificate of Incorporation”) currently authorizes the Company to issue a total of 100,000,000 shares of Common Stock, par value $0.01 per share.In May 2010, the Board of Directors approved an amendment to the Certificate of Incorporation to authorize an additional 50,000,000 shares of Common Stock, par value $0.01 per share, subject to stockholder approval. Proposed Amendment: The Board of Directors is proposing to amend the Certificate of Incorporation to increase the number of authorized shares of Common Stock, $0.01 par value per share, from 100,000,000 shares to 150,000,000 shares, as more fully described below. Other than the proposed increase in the number of authorized shares of Common Stock, the proposed amendment is not intended to modify the rights of existing stockholders in any material respect. The Board of Directors approved the proposed increase in the number of authorized shares of Common Stock and unanimously recommends the approval of the amendment to the Certificate of Incorporation. Upon approval of the amendment by our stockholders, we will file the amendment with the Delaware Secretary of State promptly after the Annual Meeting. If the amendment is not approved by our stockholders, the Certificate of Incorporation will not be amended in this respect and our authorized Common Stock will remain the same. 15 Under Delaware law, we are only permitted to issue shares of our capital stock to the extent such shares have been authorized for issuance under the Certificate of Incorporation. The Certificate of Incorporation currently authorizes the issuance of up to 100,000,000 shares of Common Stock, $0.01 par value per share, and up to 10,000,000 shares of Preferred Stock, $0.01 par value per share. As of September 2, 2010, we had 68,067,509shares of Common Stock outstanding and 862,604 shares of Preferred Stock outstanding.All such outstanding shares of Preferred Stock consisted of shares of our 10.25% Series C Cumulative Perpetual Preferred Stock. Reasons for the Proposed Amendment: The Board of Directors believes it is desirable to increase the number of authorized shares of Common Stock in order to provide us with adequate flexibility in corporate planning and strategies. The availability of additional authorized shares of Common Stock could be used for a number of purposes, including corporate financing, public or private offerings of Common Stock, future acquisitions, stock dividends, stock splits, strategic relationships with corporate partners, stock options, and other stock-based compensation. The availability of additional authorized shares of Common Stock is particularly important in the event that the Board of Directors needs to undertake any of the foregoing actions on an expedited basis and thus to avoid the time and expense of seeking stockholder approval in connection with the contemplated issuance of Common Stock. We are pursuing additional sales of shares of our Common Stock in order to obtain additional equity capital. However, there are currently no plans, agreements or understandings regarding the issuance of any of the additional shares of Common Stock that would be available only if this proposal is approved. Such additional authorized shares may be issued for such purposes and for such consideration as the Board of Directors may determine without further stockholder approval, unless stockholder approval is required by applicable law or the rules of the NYSE Amex or any stock exchange on which our securities may be listed. Effects of the Authorization of Additional Common Stock on Holders of Common Stock:The increase in authorized shares of Common Stock will not have any immediate effect on the rights of our stockholders. Although the additional authorized shares of Common Stock will not change the voting rights, dividend rights, liquidation rights or any other stockholder rights, our Board of Directors will have the authority to issue additional shares of Common Stock without requiring future stockholder approval of such issuances, except as may be required by applicable law or the rules of the NYSE Amex or any stock exchange on which our securities may be listed. The issuance of additional shares of our Common Stock will decrease the relative percentage equity ownership of our stockholders and, depending on the price at which they are issued, may be dilutive to the existing stockholders.The holders of our Common Stock have no preemptive rights and our Board of Directors has no plans to grant such rights with respect to any such shares.The authorization of additional shares of Common Stock could also have a anti-takeover effect, in that additional shares could be issued in one or more transactions that could make a change in control or takeover of the Company more difficult or by the issuance of additional shares to certain person allied with the Company’s management that could make it more difficult to remove such persons. Proposed Amendment to Certificate of Incorporation Assuming Proposal IV is duly adopted by our stockholders at the Annual Meeting, the proposed amendment to the Company’s Certificate of Incorporation will be as follows: The entire “Article IV – Authorized Capital Stock” in the Certificate of Incorporation shall be deleted in its entirety and shall be replaced with the following: 16 “This corporation is authorized to issue two classes of shares designated, respectively, “Common Stock” and “Preferred Stock” and referred to herein as Common Stock or Common Shares and Preferred Stock or Preferred Shares, respectively. The total number of shares of Common Stock this corporation is authorized to issue is 150,000,000 and each such share shall have a par value of $0.01, and the total number of shares of Preferred Stock this corporation is authorized to issue is 50,000,000 and each such share shall have a par value of $0.01. The Preferred Shares may be issued from time to time in one or more series. The board of directors is authorized to fix the number of shares of any series of Preferred Shares and to determine the designation of any such series. The board of directors is also authorized to determine or alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Shares and, within the limits and restrictions stated in any resolution or resolutions of the board of directors originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of any such series then outstanding) the number of shares of any series subsequent to the issuance of shares of that series.” If Proposal IV is not duly adopted by the our stockholders at the Annual Meeting, the proposed amendment to the Company’s Certificate of Incorporation will be as follows: The entire “Article IV – Authorized Capital Stock” in the Certificate of Incorporation shall be deleted in its entirety and shall be replaced with the following: “This corporation is authorized to issue two classes of shares designated, respectively, “Common Stock” and “Preferred Stock” and referred to herein as Common Stock or Common Shares and Preferred Stock or Preferred Shares, respectively. The total number of shares of Common Stock this corporation is authorized to issue is 150,000,000 and each such share shall have a par value of $0.01, and the total number of shares of Preferred Stock this corporation is authorized to issue is 10,000,000 and each such share shall have a par value of $0.01. The Preferred Shares may be issued from time to time in one or more series. The board of directors is authorized to fix the number of shares of any series of Preferred Shares and to determine the designation of any such series. The board of directors is also authorized to determine or alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Shares and, within the limits and restrictions stated in any resolution or resolutions of the board of directors originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of any such series then outstanding) the number of shares of any series subsequent to the issuance of shares of that series.” Required Vote Approval of the amendment to the Certificate of Incorporation to increase the number of authorized shares of Common Stock, $0.01 par value per share, from 100,000,000 shares to 150,000,000 shares requires the affirmative vote of the holders of a majority of the outstanding shares of our Common Stock as of the Record Date.As a result, abstentions and broker non-votes will have the same effect as a vote “AGAINST” this proposal. Board Recommendation THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR APPROVAL OF THE PROPOSED AMENDMENT TO THE COMPANY’S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY’S AUTHORIZED NUMBER OF SHARES OF COMMON STOCK TO ONE HUNDRED FIFTY MILLION (150,000,000). 17 PROPOSAL IV – Approve Amendment to Certificate of Incorporation to Increase the Company’s authorized number of shares of Preferred Stock to Fifty Million (50,000,000) Background: The Certificate of Incorporation currently authorizes the Company to issue a total of 10,000,000 shares of Preferred Stock, par value $0.01 per share.In May 2010, the Board of Directors approved an amendment to the Certificate of Incorporation to authorize an additional 40,000,000 shares of Preferred Stock, par value $0.01 per share, subject to stockholder approval. Proposed Amendment: The Board of Directors is proposing to amend the Certificate of Incorporation to increase the number of authorized shares of Preferred Stock from 10,000,000 shares to 50,000,000 shares, as more fully described below. Other than the proposed increase in the number of authorized shares of Preferred Stock, the proposed amendment is not intended to modify the rights of existing stockholders in any material respect. The Board of Directors has approved the proposed increase in the number of authorized shares of Preferred Stock and recommends the approval of the amendment to the Certificate of Incorporation. Upon approval of the amendment by both: (i) the holders of a majority of the outstanding shares of our Common Stock as of the Record Date; and (ii) the holders of a majority of the outstanding shares of our 10.25% Series C Cumulative Perpetual Preferred Stock as of the Record Date, we will file the amendment with the Delaware Secretary of State promptly after the Annual Meeting.If the amendment is not so approved by such stockholders, the Certificate of Incorporation will not be amended in this respect and our authorized Preferred Stock will remain the same. Under Delaware law, we are only permitted to issue shares of our capital stock to the extent such shares have been authorized for issuance under the Certificate of Incorporation. The Certificate of Incorporation currently authorizes the issuance of up to 100,000,000 shares of Common Stock, $0.01 par value, and up to 10,000,000 shares of Preferred Stock, $0.01 par value. As of September 2, 2010, we had 68,067,509 shares of Common Stock outstanding and 862,604 shares of Preferred Stock outstanding.All such outstanding shares of Preferred Stock consisted of shares of our 10.25% Series C Cumulative Perpetual Preferred Stock. Reasons for the Proposed Amendment: The Board of Directors believes it is desirable to increase the number of authorized shares of Preferred Stock in order to provide us with adequate flexibility in corporate planning and strategies. The availability of additional authorized shares of Preferred Stock could be used for a number of purposes, including corporate financing, public or private offerings of Preferred Stock, future acquisitions, stock dividends, stock splits, strategic relationships with corporate partners, stock options, and other stock-based compensation. The availability of additional authorized shares of Preferred Stock is particularly important in the event that the Board of Directors needs to undertake any of the foregoing actions on an expedited basis and thus to avoid the time and expense of seeking stockholder approval in connection with the contemplated issuance of Preferred Stock. We are pursuing additional sales of shares of our Preferred Stock in order to obtain additional equity capital. However, there are currently no plans, agreements or understandings regarding the issuance of any of the additional shares of Preferred Stock that would be available only if this proposal is approved. Such additional authorized shares may be issued for such purposes and for such consideration as the Board of Directors may determine without further stockholder approval, unless stockholder approval is required by applicable law or the rules of the NYSE Amex or any stock exchange on which our securities may be listed. 18 Effects of the Authorization of Additional Preferred Stock on Holders of Preferred Stock: The increase in authorized shares of Preferred Stock will not have any immediate effect on the rights of our stockholders. Although the additional authorized shares of Preferred Stock will not change the voting rights, dividend rights, liquidation rights or any other stockholder rights, the Board of Directors will have the authority to issue additional shares of Preferred Stock without requiring future stockholder approval of such issuances, except as may be required by applicable law or the rules of the NYSE Amex or any stock exchange on which our securities may be listed. The issuance of additional shares will decrease the relative percentage equity ownership of our stockholders and, depending on the price at which they are issued, may be dilutive to the existing stockholders. Proposed Amendment to Certificate of Incorporation Assuming Proposal III isduly adopted by our stockholders at the Annual Meeting, the proposed amendment to the Certificate of Incorporation will be as follows: The entire “Article IV – Authorized Capital Stock” in the Certificate of Incorporation shall be deleted in its entirety and shall be replaced with the following: “This corporation is authorized to issue two classes of shares designated, respectively, “Common Stock” and “Preferred Stock” and referred to herein as Common Stock or Common Shares and Preferred Stock or Preferred Shares, respectively. The total number of shares of Common Stock this corporation is authorized to issue is 150,000,000 and each such share shall have a par value of $0.01, and the total number of shares of Preferred Stock this corporation is authorized to issue is 50,000,000 and each such share shall have a par value of $0.01. The Preferred Shares may be issued from time to time in one or more series. The board of directors is authorized to fix the number of shares of any series of Preferred Shares and to determine the designation of any such series. The board of directors is also authorized to determine or alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Shares and, within the limits and restrictions stated in any resolution or resolutions of the board of directors originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of any such series then outstanding) the number of shares of any series subsequent to the issuance of shares of that series.” If Proposal III is not duly adopted by our stockholders at the Annual Meeting, the proposed amendment to the Certificate of Incorporation will be as follows: The entire “Article IV – Authorized Capital Stock” in the Certificate of Incorporation shall be deleted in its entirety and shall be replaced with the following: “This corporation is authorized to issue two classes of shares designated, respectively, “Common Stock” and “Preferred Stock” and referred to herein as Common Stock or Common Shares and Preferred Stock or Preferred Shares, respectively. The total number of shares of Common Stock this corporation is authorized to issue is 100,000,000 and each such share shall have a par value of $0.01, and the total number of shares of Preferred Stock this corporation is authorized to issue is 50,000,000 and each such share shall have a par value of $0.01. The Preferred Shares may be issued from time to time in one or more series. The board of directors is authorized to fix the number of shares of any series of Preferred Shares and to determine the designation of any such series. The board of directors is also authorized to determine or alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Shares and, within the limits and restrictions stated in any resolution or resolutions of the board of directors originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of any such series then outstanding) the number of shares of any series subsequent to the issuance of shares of that series.” 19 Required Vote Approval of the amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of Preferred Stock, $0.01 par value per share, from 10,000,000 shares to 50,000,000 shares requires the affirmative vote of both: (i) the holders of a majority of the outstanding shares of our Common Stock as of the Record Date; and (ii) the holders of a majority of the outstanding shares of our 10.25% Series C Cumulative Perpetual Preferred Stock as of the Record Date.As a result, abstentions and broker non-votes will have the same effect as a vote “AGAINST” this proposal. Board Recommendation THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR APPROVAL OF THE PROPOSED AMENDMENT TO THE COMPANY’S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY’S AUTHORIZED NUMBER OF SHARES OF PREFERRED STOCK TO FIFTY MILLION (50,000,000). PROPOSAL V – Approve the Magnum Hunter Resources Corporation Stock Incentive Plan, an amendment and restatement of the Company’s 2006 Stock Incentive Plan On August 12, 2010, our Board of Directors adopted the Magnum Hunter Resources Corporation Stock Incentive Plan (the “Restated Plan”) which is an amendment and restatement of our 2006 Stock Incentive Plan (the “Existing Plan”), subject to approval by our stockholders at the annual meeting.The Existing Plan and the Restated Plan are collectively referred to as the Plan, and statements made referring to “the Plan” apply to each of the Existing Plan and the Restated Plan.If approved by stockholders, the amendment and restatement would (i) increase the maximum number of shares of our Common Stock that may be issued under the Plan to 15,000,000 shares from 6,000,000 shares (an increase of 9,000,000 shares), (ii) allow the Compensation Committee of our Board of Directors to grant performance-based awards under the Plan that qualify for exemption from the deduction limitations of Section 162(m) of the Internal Revenue Code of 1986 (the “Code”), (iii) allow the Committee to grant stock appreciation rights, and (iv) make certain clarifying changes.If stockholders do not approve the Restated Plan, the Existing Plan would remain in effect. Rationale for Amendments to the Plan The Plan allows us to grant equity-based compensation awards to eligible employees, officers, directors, consultants and advisors.As of August 10, 2010, the combined total of the number of shares of our Common Stock that had been issued under the Existing Plan and that were covered by outstanding awards granted under the Existing Plan was6,232,243 shares.Although this combined total exceeds the shares available for issuance under the Existing Plan, additional shares will become available under the Existing Plan as a result of forfeiture of awards due to normal attrition and plan participants’ failure to meet vesting criteria.In addition, more recent awards under the Existing Plan were conditioned on the availability of shares.However, if all of the shares covered by outstanding awards are issued or become vested, then, in the absence of the proposed amendment and restatement, we would not be able to issue any additional shares under the Existing Plan.Our Board believes the additional shares contemplated by the Restated Plan are necessary to facilitate the Company’s anticipated future growth by enabling it to attract and retain qualified employees, officers and directors through equity participation in the Company. The Plan is the only compensation plan under which we are authorized to issue shares of our Common Stock to eligible employees and other personnel, although we are currently working to implement a 401(k)/employee stock ownership plan under which our employees may acquire shares of our Common Stock.Our Board of Directors believes that the Plan is a material element of our overall compensation program and that its continuing viability is important to our future financial and operational success.If the Restated Plan is not approved, our ability to provide equity-based compensation incentives in order to attract, motivate, and retain key personnel will be severely limited.On the other hand, if the Restated Plan is approved, it is anticipated that the number of shares available under the Plan will be sufficient to cover awards for the next five years. 20 Section 162(m) of the Code imposes a $1 million limit on the amount of annual compensation that may be deducted by the Company with respect to any single executive – generally the named executive officers. Certain performance-based compensation is exempt from the deduction limitation. In order to qualify for the performance based compensation exemption, a plan must meet certain requirements, including the implementation of objective performance goals based upon performance criteria approved by a Company’s stockholders. Awards made under the Existing Plan would not meet the conditions for the performance-based compensation exemption from the section 162(m) deduction limitations. Our Board of Directors believes it is desirable to enable the Committee to grant incentive awards under the Plan that are deductible by the Company for federal income tax purposes. If approved, the Restated Plan will facilitate that objective. If the Restated Plan is not approved, the Committee will not be able to grant fully deductible incentive compensation awards under the Plan to named executive officers to the extent their compensation exceeds $1 million. Material Features of the Plan A summary of the Plan, as it would be amended and restated, is provided below and is qualified in its entirety by reference to the full text of the Restated Plan.A copy of the Restated Plan, marked to show changes from the Existing Plan, is attached to this Proxy Statement as Appendix A. As ofSeptember 2, 2010, the closing price of our outstanding Common Stock was $3.75 per share. The Plan provides for the grant of stock options, shares of restricted stock, unrestricted shares of stock and performance stock, and the Restated Plan will also provide for performance-based awards deductible under Section 162(m) of the Code and stock appreciation rights.Awards under the Plan may be made to any employee, officer, or director of the Company or any subsidiary or to consultants and advisors to the Company or any subsidiary.There are currently approximately 148 employees of the Company who may be eligible to receive awards under the Plan, and there are six non-employee directors who may be eligible to receive awards under the Plan. Term of the Plan.Unless sooner terminated, the Restated Plan will expire on August 12, 2020.Any awards outstanding at the expiration of the term of the Plan will continue in accordance with their terms. Types of Awards.The Plan authorizes the grant of several types of stock-based awards, including incentive stock options (“ISOs”), nonstatutory stock options (“NSOs”), restricted stock, unrestricted shares of stock and performance-based share awards, and the Restated Plan authorizes the grant of stock appreciation rights.The Compensation Committee has broad discretion with respect to the types of awards it may grant under the Plan. No Discount Stock Options.The Restated Plan prohibits the grant of a stock option with an exercise price less than the fair market value of the Company’s stock on the date of grant. Share and Award Limitations.Currently, we may issue up to 6,000,000 shares of our Common Stock under the Existing Plan, subject to adjustment for changes in our capital structure or a reorganization of the Company. If the Restated Plan is approved, the number of shares that may be issued under the Restated Plan will be 15,000,000 and the number of shares that may be the subject of awards that are not options or stock appreciation rights will be limited to 11,250,000 shares. The number of share available for ISOs will be limited to 7,500,000.Shares issued under the Plan may be authorized and unissued shares, treasury shares or any combination of the two. Any shares subject to an award under the Plan that are forfeited, settled for cash, repurchased, expire, or otherwise are terminated or settled without the issuance of such shares, are available for awards under the Plan.No more than 3,750,000 shares of Common Stock may be covered by stock-based awards granted to any participant under the Restated Plan in a calendar year. 21 Administration.Unless and until our Board of Directors determines otherwise, the Plan will be administered by our Compensation Committee.Determinations of the Compensation Committee will be final, conclusive, and binding on any interested person. Such determinations include such matters as selecting participants, determining the awards that will be made under the Plan, interpreting Plan provisions, and deciding the terms and conditions of any award. Amendment.The Plan may be amended by the Board of Directors. Amendments will be subject to stockholder approval if and to the extent required by applicable law, regulation, or rule. Any amendment that would increase the aggregate number of shares of stock that may be issued under the Plan must be approved by our stockholders. Antidilution.In the event of (a) any reorganization, merger, consolidation, recapitalization, liquidation, reclassification, stock dividend, stock split, combination of shares, rights offering, extraordinary dividend or divestiture (including a spin off) or any other change in corporate structure or shares; (b) any purchase, acquisition, sale, disposition or write-down of a significant amount of assets or a significant business; (c) any change in accounting principles or practices, tax laws or other such laws or provisions affecting reported results; or (d) any other similar change, in each case with respect to the Company or any other entity whose performance is relevant to the grant, vesting, or payment of an award, the Committee may, without the consent of any affected participant, amend or modify the vesting or payment criteria (including performance criteria) of any outstanding award that is based in whole or in part on the financial performance of the Company (or any subsidiary or division or other subunit thereof) or such other entity so as equitably to reflect such event, with the desired result that the criteria for evaluating such financial performance of the Company or such other entity will be substantially the same (in the sole discretion of the Committee) following such event as prior to such event and make any such other adjustments to any outstanding awards that the Committee deems appropriate, including, without limitation, accelerating vesting, substituting awards, or assuming awards; provided, however, that the amended or modified terms are permitted by the Plan as then in effect and that the amended or modified terms do not violate the provisions of Sections 162(m), 409A, or, to the extent applicable, 424 of the Code. Persons Eligible for Grants.Any employee, officer, consultant, advisor or non-employee director will be eligible to be selected as a participant under the Plan by the Compensation Committee, acting in its discretion. However, ISOs will be granted only to participants who are employees of the Company or a subsidiary. Types of Awards Options.ISOs and NSOs are both stock options allowing the recipient to purchase a fixed number of shares of Common Stock at a fixed price (which, under the Restated Plan, may not be less than the fair market value of the Common Stock on the option grant date as determined under the Plan). Each award agreement will state the time or periods in which, or the conditions upon satisfaction of which, the right to exercise the ISO or NSO or a portion thereof will vest and the number of shares of Common Stock for which the right to exercise the option will vest at each such time, period, or fulfillment of condition. The Restated Plan permits the Compensation Committee to include various terms in the options in order to enhance the linkage between stockholder and management interests. These include permitting participants to deliver cash, shares or other consideration (including, where permitted by law and the Compensation Committee, awards) in payment of the exercise price and making the exercise or vesting of options contingent upon the satisfaction of performance criteria. The Plan also provides for cashless exercise through broker-assisted exercise or through the withholding of shares equal to the exercise price through net-share payment.The Plan provides that the term of any option granted may not exceed ten years and that each option may be exercised for such period as may be specified by the Compensation Committee in the grant of the option. 22 Restricted Stock Awards.The Compensation Committee may also make awards of restricted shares of our stock. The vesting and number of restricted shares of our stock may be conditioned upon the lapse of time and/or the satisfaction of other factors determined by the Compensation Committee. The recipient of restricted shares will generally have the rights and privileges of a stockholder with respect to the right to receive dividends and the right to vote the shares.None of the restricted shares may be sold, transferred or pledged during the restricted period, and all restricted shares shall be forfeited, and, except as otherwise determined by the Committee, all rights to the shares will terminate, if the recipient ceases to be an employee, consultant or director of us or any of our subsidiaries before the expiration or termination of the restricted period and satisfaction of any other conditions prescribed by us with respect to the shares. Unrestricted Stock Awards.Under the Restated Plan, the Compensation Committee may grant awards of unrestricted stock to any eligible participant.The Existing Plan does not clearly contemplate grants of unrestricted stock, although the Committee has interpreted the Existing Plan as permitting such grants. Performance Stock Awards.Under the Restated Plan, the Committee will be able to establish vesting and other conditions based on the achievement of performance measures for awards that are intended to qualify for the performance-based exception from the tax deductibility limitation imposed by Section 162(m) of the Code. The performance measures may be based on Company-wide performance or performance of a business unit, division, and/or subsidiary of the Company. The performance measures may be absolute or relative. The performance measures that may be used under the Plan include: (a) net income measures (including but not limited to earnings, net earnings, operating earnings, earnings before taxes, EBIT (earnings before interest and taxes), EBITA (earnings before interest, taxes, and amortization) EBITDA (earnings before interest, taxes, depreciation, and amortization), and earnings per share); (b) stock price measures (including but not limited to growth measures and total stockholder return (stock price plus reinvested dividends) relative to a defined comparison group or target and price-earnings multiples); (c) cash flow measures (including but not limited to net cash flow, net cash flow before financing activities, economic value added (or equivalent metric), debt reduction, debt to equity ratio, or establishment or material modification of a credit facility); (d) return measures (including but not limited to return on equity, return on average assets, return on capital, risk-adjusted return on capital, return on investors’ capital and return on average equity); (e) operating measures (including operating income, funds from operations, cash from operations, after-tax operating income, sales volumes, production volumes, and production efficiency); (f) expense measures (including but not limited to finding, development, and lifting costs, overhead cost and general and administrative expense); (g) asset measures (including but not limited to a specified target, or target growth in gas, oil, or mineral reserves or gas, oil, or mineral reserves per share, reserve additions, reserve replacement ratio, market capitalization or market value, proceeds from dispositions, strategic acquisitions, or raising capital); (h) relative performance measures (including but not limited to relative performance to a comparison group or index designated by the Committee or market share); (i) corporate values measures (including but not limited to ethics, environmental,legal, regulatory, and safety); and (j) any combination of the above.Approval of the Restated Plan, in relation to performance based awards, is intended to satisfy the stockholder approval requirement of Section 162(m) of the Code. In general, this means that the Company will be able to grant performance-based awards under the Restated Plan that would qualify for exemption from the deduction limitations of Section 162(m) for up to five years before stockholder re-approval would be needed. Our Board of Directors believes it is in the Company’s best interests to be able to qualify for tax deductibility by the Company of performance-based compensation paid under the Plan.These performance criteria can be included as criteria in the grant of any type of award under the Restated Plan other than unrestricted stock awards. 23 Stock Appreciation Rights.Under the Restated Plan, the Compensation Committee may grant stock appreciation rights to any eligible recipient.The Existing Plan does not contemplate grants of stock appreciation rights.Each award agreement under the Restated Plan will state the time or periods in which or the conditions upon satisfaction of which, the right to exercise the stock appreciation right or a portion thereof will vest, the number of shares of Common Stock upon which the stock appreciation right is based for each time, period, or fulfillment of condition, and the base price of the stock appreciation right, which may not be less than the fair market value of the Company’s Common Stock on the date of grant. The Restated Plan permits the Compensation Committee to include various terms in the stock appreciation rights in order to enhance the linkage between stockholder and management interests, including the fulfillment of performance criteria.Upon the exercise of a stock appreciation right, a participant will be paid the difference between the fair market value of the Company’s Common Stock on the date of exercise and the base price established in the participant’s award agreement.Payment in satisfaction of a stock appreciation right may be made in shares of Company stock or cash, subject to the Committee’s discretion. Material Federal Income Tax Consequences of the Plan The following is a summary of the material United States federal income tax consequences associated with awards granted under the Restated Plan. This summary is based upon present federal income tax laws and regulations and does not purport to be a complete description of the federal income tax consequences applicable to a participant or the Company. This summary does not cover any federal employment tax consequences or any foreign, state, local, estate and gift, or other tax consequences. Incentive Stock Options. A participant will generally not recognize any taxable income upon either the grant or exercise of an ISO. However, for purposes of the alternative minimum tax, upon the exercise of an ISO, a participant is required to include the difference between the option exercise price and the fair market value of the Common Stock received in alternative minimum taxable income for purposes of calculating the alternative minimum tax. If a participant sells or otherwise disposes of the Common Stock acquired pursuant to the exercise of an ISO within either two years from the date of grant or one year from the date of exercise of the option (an “Early Disposition”), the participant will recognize ordinary income at the time of the Early Disposition in an amount equal to the lesser of (i) the excess of the amount realized by the participant on the Early Disposition over the exercise price of the option, or (ii) the excess of the fair market value of the Common Stock on the date of exercise over the exercise price of the option. The excess, if any, of the amount realized by the participant on the Early Disposition over the fair market value of the Common Stock on the date of exercise will be capital gain, and will either be short term (taxable at ordinary income tax rates) or long term gain, depending on the participant’s holding period. If a participant sells shares acquired by the exercise of an ISO after meeting the two-year and one-year holding period conditions described above, all of the gain or loss realized on the sale will be long-term capital gain or loss. Nonqualified Stock Options. A participant will not recognize any taxable income upon the grant of an NSO. In general, a participant will recognize ordinary income upon the exercise of an NSO in an amount equal to the difference between the fair market value of the Common Stock received on the date of exercise and the exercise price paid for the stock. 24 Common Stock Subject to a Substantial Risk of Forfeiture. If a participant receives Common Stock that is subject to a substantial risk of forfeiture (whether pursuant to an award of restricted stock or a performance-based award), unless the participant files an early income recognition election under Section 83(b) of the Code (discussed below), the participant will not recognize any income at the time of receipt of the stock, but will recognize ordinary income when the restrictions on the shares lapse, in an amount equal to the difference between the fair market value of the stock at the time the restrictions lapse and the amount paid, if any, for the stock. However, a participant who receives Common Stock that is subject to a substantial risk of forfeiture may elect to include the fair market value of the stock in income at the time of its receipt by filing an election with the Internal Revenue Service under Section 83(b) of the Code within 30 days after the date of such receipt. Unrestricted Stock Awards.A participant will recognize ordinary income in the year an unrestricted stock award is granted in an amount equal to the fair market value of the stock at the time of its receipt. Stock Appreciation Rights.A participant will recognize ordinary income in the year a stock appreciation right is exercised in an amount equal to the entire amount received by virtue of the exercise of the right. Availability of Tax Deduction for the Company. When ordinary income is recognized by a participant in connection with the receipt or exercise of an award under the Restated Plan (including the filing of an election under Section 83(b) of the Code), the Company will generally be entitled to a deduction for federal income tax purposes at the same time and in the same amount, assuming the requisite withholding requirements are met. However, compensation paid by the Company to its named executive officers is generally subject to the $1 million annual deduction limits of Section 162(m). These limits do not apply to performance-based compensation that meets certain requirements, including a stockholder approval requirement. Tax Withholding. Our obligation to make payments or issue shares in connection with any award will be subject to and conditioned upon the satisfaction of applicable tax withholding obligations. The Committee may allow a participant to satisfy a withholding tax obligation in whole or in part by having us withhold shares that would otherwise be issued to the participant, or by having the participant deliver shares to us, in either case with a value equal to the minimum amount of the withholding obligation. Excise Tax on Parachute Payments.The Code imposes a 20% excise tax on the recipient of “excess parachute payments,” as defined in the Code, and denies tax deductibility to the Company on excess parachute payments. Generally, parachute payments are payments in the nature of compensation to employees of a company who are officers, stockholders, or highly-compensated individuals, which payments are contingent upon a change in ownership or effective control of the Company, or in the ownership of a substantial portion of the assets of the Company. For example, acceleration of the exercisability of options or the vesting of restricted stock awards upon a change in control of the Company may constitute parachute payments, and in certain cases, “excess parachute payments.” Change in Control Provisions In the event a “change in control” of the Company occurs, then, if approved by the Committee (either at the time of the grant of the award or at any time thereafter), (a) all options and stock appreciation rights that have been outstanding for at least six months will become immediately exercisable in full and will remain exercisable for the remainder of their terms; (b) all outstanding restricted stock awards that have been outstanding for at least six months will become immediately fully vested and non-forfeitable; and (c) any conditions to the issuance of shares pursuant to performance stock awards that have been outstanding for at least six months will lapse.The Committee may also determine that some or all participants holding outstanding options or stock appreciation rights will receive shares or a cash payment equal to the excess of the fair market value of the shares subject to the award immediately prior to the effective date of the change in control over the exercise price per share of the options or base price of the stock appreciation rights (or, if there is no excess, that these options and stock appreciation rights will be terminated). 25 For purposes of the Restated Plan a “change in control” of the Company generally occurs if (a) all or substantially all of our assets are sold, leased, exchanged or transferred to any successor; (b) our stockholders approve any plan or proposal to liquidate or dissolve the Company; (c) any successor other than a bona fide underwriter becomes the beneficial owner of (i) 20% or more, but less than 50%, of the combined voting power of the Company’s outstanding securities, unless the transaction resulting in such ownership has been approved in advance by the continuity directors, or (ii) 50% or more of the combined voting power of the Company’s outstanding securities (regardless of any approval by the continuity directors); (d) we are party to a merger or consolidation (a “transaction”) if the Company’s stockholders immediately prior to the effective date of the transaction have beneficial ownership of securities of the surviving corporation immediately following the effective date of the transaction representing (i) 50% or more, but not more than 80%, of the combined voting power of the surviving corporation’s then outstanding securities, unless the transaction has been approved in advance by the continuity directors, or (ii) less than 50% of the combined voting power of the surviving corporation’s then outstanding securities (regardless of any approval by the continuity directors); or (e) the continuity directors cease to constitute at least a majority of our Board.The continuity directors are any individuals who were members of the Board on March 1, 2006, and any individual who subsequently becomes a member of the Board whose election, or nomination for election by the Company’s stockholders, was approved by a vote of at least a majority of the continuity directors (either by specific vote or by approval of the Company’s proxy statement in which such individual is named as a nominee for director without objection to such nomination); provided, however, that any individual whose initial assumption of office occurs as a result of either an actual or threatened election contest or other actual or threatened solicitation of proxies or consents by or on behalf of a person other than the Board, a default on any financial instrument, or a default on any dividends will not be considered a continuity director. New Plan Benefits The future awards that may be made to eligible participants under the Plan are subject to the discretion of the Committee, and, therefore, cannot be determined with certainty at this time. Required Vote The approval of the Restated Plan requires the affirmative “FOR” vote of a majority of the votes cast at the Annual Meetingunder the NYSEAmex Rules.However, our Bylaws provide that this proposal must be approved by not less than a majority of the shares of our Common Stock present in person or represented by proxy at the Annual Meeting. Abstentions and broker non-votes will be counted toward a quorum and considered shares present in person or by proxy and entitled to vote.An abstention is a vote cast under current NYSE Amex Rules, and, as a result, abstentions will have the effect of a vote “AGAINST” this proposal.A broker non-vote, however, is not a vote cast under current NYSE Amex Rules, and, as a result will have no effect on the outcome of this proposal for purposes of such rules, but will have the effect of a vote “AGAINST” this proposal under our above-described Bylaws voting standard. Board Recommendation THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR APPROVAL OF THE MAGNUM HUNTER RESOURCES CORPORATION STOCK INCENTIVE PLAN, AN AMENDMENT AND RESTATEMENT OF THE COMPANY’S 2 26 PROPOSAL VI – Ratification of the appointment of Hein & Associates LLP as our independent registered public accounting for the fiscal year ending December 31, 2010 It is the recommendation of our Audit Committee to appoint the firm of Hein & Associates LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010, and the Board is submitting such selection to the Company’s stockholders for their ratification.The Board recommends that such appointment be ratified by the stockholders entitled to vote on such proposal.Although the Company is not required to obtain stockholder ratification of the appointment of Hein & Associates LLP, the Board of Directors considers the selection of an independent registered public accounting firm to be an important matter to stockholders and considers a proposal for stockholders to ratify such appointment to be an opportunity for stockholders to provide input to the Audit Committee and the Board of Directors on a key corporate governance issue.The Audit Committee believes it to be in the best interests of our stockholders to retain Hein & Associates LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010.If the stockholders fail to ratify the selection, the Audit Committee may reconsider whether or not to retain Hein & Associates LLP.Even if the selection is ratified, the Audit Committee in its discretion may appoint a different independent public accounting firm at any time during the year if it determines that such a change would be in our best interests and those of our stockholders. Required Vote The affirmative vote of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote at the Annual Meeting is required to ratify the appointment of Hein & Associates LLP. Abstentions and broker non-votes will be counted toward a quorum and considered shares present in person or by proxy and entitled to vote.Accordingly, abstentions and broker non-votes will have the effect of a vote “AGAINST” this proposal, however banks, brokers and other nominees may vote on the ratification of an independent registered public accounting firm, so no broker non-votes are expected to exist in connection with this proposal. Other Information A representative of Hein & Associates LLP is expected to be present at the Annual Meeting, will have the opportunity to make a statement if he or she desires to do so and is expected to be available to respond to appropriate questions. Board Recommendation THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR THE RATIFICATION OF HEIN & ASSOCIATES LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Principal Accounting Fees and Services Audit Fees (1) $ $ Tax Fees (2) $
